DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20150033516 A, “GEUN” in view  of KR 100933947 B1, “KIM”, JP 2015224880 A, “AIZAWA”, and KR-20160029612-A, “GEUN-2”.

Regarding independent claim 1,

GEUN (in Figs.6-8 and highlighted/underlined section by Examiner) discloses a phase separation sensor (200) comprising:
a detection part (210) having a pair of detection lines (211,212) spaced apart from each other in a width direction to be arranged side by side(e.g.,Fig.6);
 an insulation part having insulation film (230), which have detection holes (231) formed at equal intervals in a longitudinal direction to be opposed to the detection part (210) and adhesive layers (lower adhesive layer 220, coating 240: 220 is clearly cited as an adhesive and coating layer 240 is made of adhesive such as polyethylene “PE” that based on instant application is adhesive layer- see page 11 lines 13-14 and 23) formed at areas of the insulation films (230), which touch (in 240) the detection lines (211,212); 
an end connector (fig.7 500) for electrically connecting ends of the detection lines (211,212); and
 a control unit (300) for connecting the other ends(400) of the detection lines (211,212) by medium of a cable (not labeled but shown in fig.7 and cited in page 7 underlined),  
wherein control unit (300) comprises : 
 a voltage input part (connections 400 and 500 and controller 300 and detecting leakage of chemical solution or acid from holes 231 from electrical resistance variations inherently reads on voltage input in control unit 300: see e.g., highlighted parts in page 4) for inputting voltage to any one of the detection lines (211,212);
a current measuring part for measuring an electric current outputted (connections 400 and 500 and controller 300 and detecting leakage of chemical solution or acid from holes 231 from electrical resistance changes inherently reads on current measuring part in control unit 300: see e.g., highlighted parts in page 4)  through any one of the detection lines (211,212); and
a decision part for deciding whether chemical solution exists by comparing a current value measured by the current measuring part with a predetermined current value for existence of chemical solution (as cited in highlighted/underlined parts of pages 4-6, controller 300 can determine leakage type of different solution types A/B/C/D based on “predetermined set reference values/high and low limits” and different times for each solution type this reads on these limitations, although the system is not detecting for water but inherently teaches a decision part of controller ),
wherein a thickness of the detection lines (211,212) is (e.g., page 7- 5 to 10 µm), a thickness  of the insulation films (230) is [0.1 to 1 µm], and a thickness of the adhesive layers (220,240) is [30-50 µm],
wherein the sum of thicknesses of the detection part and the insulation part  is [40-60 µm], and
wherein the adhesive layers (220,240) are formed at an areas of the insulation films (230) which touch the detection lines (211,212).
GEUN does not explicitly disclose :

a decision part for deciding existence of water.


whether the sensor is operated normally, water exists or chemical solution exists; wherein a predetermined current value for sensing the normal operation is 0, a current value for sensing the normal operation is from more than 0 to less than 10 mA, a predetermined current value for sensing existence of water is from 10 mA to less than 350 mA, and a predetermined current value for sensing existence of chemical solution is more than 350 mA…. wherein a thickness of the detection lines  is 0.1 to 0.3 mm, a thickness of the insulation films is 0.1 to 0.3 mm, and a thickness of the adhesive layers is 0.05 to 0.08 mm, wherein the sum of thicknesses of the detection part and the insulation part is 0.6 mm.


wherein the adhesive layers are formed at an areas of the insulation films which touch the detection lines when the insulation films are heated and pressed by rollers arranged at upper and lower portions of the detection part.
Regarding limitation 1:
GEUN’s controller is not for deciding existence of water (in fact in one embodiment the detection system is waterproof) , however:
First: in another embodiment cited in highlighted part of page 3, water also is detected, second: GEUN’s controller decides and identifies different type of each chemical solution acid A/B/C/D using reference or predetermined high and low limits (see highlighted and citations above e.g., page 5 paragraphs). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GEUN’s controller and decision part for existence of water. One of ordinary skill in the art would know in some applications water is one of the solutions to be detected and modifying deciding part to detect existence of water at least improve versatility and marketability of the senor.

Regarding limitation 2:
GEUN teaches a thickness of the detection lines (211,212) is (e.g., page 7- 5 to 10 µm), a thickness  of the insulation films (230) is 0.1 to 1 µm, and a thickness of the adhesive layers (220,240) is 30-50 µm, wherein the sum of thicknesses of the detection part and the insulation part  is 40-60 µm.
KIM in figs.5-6 teaches a monitor system 36 that check the normal status by inputting current and based on predetermined amount of currents determines normal or different conditions.
On the other hand, legal precedent has condoned the use of specific ranges and considers it to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a specific range, and if there is no evidence of the criticality of the claimed ranges the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. see MPEP 2144.05 and Peterson, 315 F.3d at 1330, 65 USPQ2d at 138, In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of thickness and the current values so that a thickness of the detection lines  is 0.1 to 0.3 mm, a thickness of the insulation films is 0.1 to 0.3 mm, and a thickness of the adhesive layers is 0.05 to 0.08 mm, wherein the sum of thicknesses of the detection part and the insulation part is 0.6 mm. Though GEUN is silent as to the exact values or claimed thickness and current ranges, the finding of specific values or ranges is merely routine optimization within prior art conditions or through routine experimentation (MPEP 2144.05).
In addition, it would be it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of KIM and check whether GEUN’s sensor is operated normally, if any type of chemical solution leakage exists; wherein a predetermined current value for sensing the normal operation is determined, and based on the type of solution predetermined values in control system are set.one of skill in the art would know based on comparison with predetermined conditions in control system reliability of a proper operation of system would be enhanced.
Regarding limitation 3:
AIZAWA (in e.g., Figs. 4a-4b  and highlighted part of page 3 by Examiner) teaches the adhesive layer 44 are formed at an areas of the insulation film 43 which touch the detection lines 41/42 when the insulation film 43 heated and pressed arranged at upper of the detection part 41/42.
GEUN-2 in fig. 6 teaches upper 260/270 and lower portions 310/300 of the detection part 231/232.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GEUN to have upper and lower protection for detection parts as taught by GEUN-2 and to improve the exposure of detector to the leakage and for a better and more versatile device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention so that  GEUN combined with GEUN-2’s adhesive layers are formed at an areas of the insulation films which touch the detection lines when the insulation films are heated and pressed by rollers arranged at upper and lower portions of the detection part as taught by AIZAWA. One of ordinary skill in the art would know heating and pressing provides a simple and inexpensive method for mass production of leakage sensors (AIZAWA-page 3)

Regarding claim 3 which depends on claim 1,
GEUN  further discloses wherein the adhesive layers (220,240) are made of polyethylene (PE).

Regarding claim 4 which depends on claim 1,
GEUN  further discloses wherein the insulation part (230) is made of polyethylene terephthalate (PET).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over “GEUN”, “KIM”,  “AIZAWA”, and, “GEUN-2” as applied to claim 1 above, further in view of KR-102135683-B1, “Choi”.

Regarding claim 2 which depends on claim 1,

GEUN  combined by prior art of record above fails to discloses wherein the detection lines (211,212) are made of stainless steel (although GEUN  teaches using metals for detection lines).
Choi (in e.g., Figs.2-3 and highlighted/underlined parts on page 3 by Examiner) teaches the detection lines (112,113) are made of stainless steel (SUS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Choi’s stainless steel for GEUN ‘s detection lines combined with prior art listed above for the advantages of stainless steel such as extremely corrosion resistant and fire and heat resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855